                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

MARCUS VAUGHN                                                                           PETITIONER

v.                                                                              No. 3:16CV237-M-RP

MARSHALL FISHER, ET AL.                                                              RESPONDENTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se petition of Marcus Vaught for a writ of

habeas corpus under 28 U.S.C. § 2254. The State has moved to dismiss the petition as untimely filed

under 28 U.S.C. § 2244(d)(2). Mr. Vaughn has not responded to the motion, and the matter is ripe for

resolution. For the reasons set forth below, the State’s motion to dismiss will be granted and the

instant petition for a writ of habeas corpus dismissed as untimely filed.

                                    Facts and Procedural Posture

        Marcus Vaughn is in the custody of the Mississippi Department of Corrections and is currently

housed at the Yazoo Regional Correctional Facility in Yazoo City, Mississippi. He was convicted in

Tunica County Circuit Court for manslaughter and being a felon in possession of a firearm. He was

originally indicted for murder and possession of a firearm by a convicted felon as a habitual offender

under Miss. Code Ann. § 99-19-81, which provides:

        Every person convicted in this state of a felony who shall have been convicted twice
        previously of any felony or federal crime upon charges separately brought and arising
        out of separate incidents at different times and who shall have been sentenced to
        separate terms of one (1) year or more in any state and/or federal penal institution,
        whether in this state or elsewhere, shall be sentenced to the maximum term of
        imprisonment prescribed for such felony, and such sentence shall not be reduced or
        suspended nor shall such person be eligible for parole or probation.

Mr. Vaughn’s indictment reflects that he was previously convicted of four prior felonies – two

convictions for possession of illegal narcotics and two convictions for automobile burglary. See
Exhibit A1 (Indictment in Tunica County Circuit Court Cause Number 2008-0025).

       Mr. Vaughn pled guilty to the lesser offenses of manslaughter as a habitual offender and to

possession of a firearm by a convicted felon as a non-habitual offender. See Exhibit B (Petition of

Defendant for Court to Accept Plea and Guilty Plea/Sentencing Hearing Transcript). On October 6,

2008, the Tunica County Circuit Court sentenced Vaughn to a mandatory twenty-year sentence in the

custody of the Mississippi Department of Corrections (“MDOC”) as a habitual offender for

manslaughter and a ten-year sentence in the custody of the MDOC for possession of a firearm by a

felon to be served consecutively to his manslaughter sentence. See Exhibit C (Judgment and Sentence

Cause No. 2008-0025 Count I, Sentencing Judgment Cause No. 2008-0025 Count II, and Notice of

Criminal Disposition).

       Mr. Vaughn has filed pleadings in both the Tunica County Circuit Court and the Mississippi

Supreme Court challenging the guilty pleas and resulting sentences. On November 6, 2009, he signed

a “Motion for Post-Conviction Relief to Vacate Conviction and Sentence,” which was stamped as

“filed” in Tunica County Circuit Court Cause Number 2009-0335 on November 10, 2009. See

Exhibit D.2 On January 18, 2011, the Tunica County Circuit Court denied Mr. Vaughn’s Motion for

Post-Conviction Relief. See Exhibit E.3


       1
         The exhibits referenced in the instant memorandum opinion may be found attached to the
State’s motion to dismiss.
       2
         Mr. Vaughn attached two Affidavits in support of his thirty-seven-page pleading, including
an Affidavit signed by his mother, Betty Vaughn, and another signed by his sister, Randanda Vaughn.
See Exhibit D.
       3
         In its “Order Granting Petitioner’s Motion to Proceed In Forma Pauperis, Denying Motion
for Appointment of Counsel, and Denying Petitioner’s Motion for Post-Conviction Relief,” the Tunica
County Circuit Court noted that Vaughn’s civil action had been incorrectly assigned another judge.
See Exhibit E. The court stated that the incorrect assignment significantly delayed the circuit court’s
ruling on Vaughn’s post-conviction action. Id.
                                                 -2-
        On January 28, 2011, he appealed the circuit court’s decision to the Mississippi Supreme

Court. See Exhibit F. On appeal, he argued that the circuit court erred by failing to conduct an

evidentiary hearing on his motion for post-conviction relief, that his guilty pleas were not voluntarily

and intelligently entered, and that he was denied effective assistance of counsel. See Exhibit G. The

Mississippi Court of Appeals ruled that Mr. Vaughn’s arguments held no merit and affirmed the

Tunica County Circuit Court’s denial of post-conviction relief. See Exhibit H (Vaughn v. State, 85

So.3d 907, 909 (Miss. Ct. App. 2012) (Cause No. 2011-CP-00176-COA)). The mandate issued on

May 1, 2012. See Exhibit I. On May 16, 2012, Vaughn filed a Motion for Rehearing. See Exhibit J.

By Order filed on August 21, 2012, the Mississippi Court of Appeals dismissed Vaughn’s Motion for

Rehearing as untimely. See Exhibit K. On September 17, 2012, Vaughn filed a Petition for

Certiorari. See Exhibit L (Petition for Writ of Certiorari without Exhibits). On November 15, 2012,

the Mississippi Supreme Court dismissed Vaughn’s Petition for Certiorari as untimely. See Exhibit

M.

                                    One-Year Limitations Period

        Decision in this case is governed by 28 U.S.C. § 2244(d), which provides:

        (d)(1) A 1-year period of limitation shall apply to an application for a writ of
        habeas corpus by a person in custody pursuant to the judgment of a State court.
        The limitation period shall run from the latest of –

                (A) the date on which the judgment became final by the conclusion of
                direct review or the expiration of the time for seeking such review;

                (B) the date on which the impediment to filing an application created by
                State action in violation of the Constitution or the laws of the United
                States is removed, if the applicant was prevented from filing by such State
                action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly recognized

                                                  -3-
                by the Supreme Court and made retroactively applicable to cases on
                collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

        (2) The time during which a properly filed application for State postconviction or
        other collateral review with respect to the pertinent judgment or claim is pending
        shall not be counted toward any period of limitation under this subsection.

28 U. S.C. § 2244(d)(1) and (2).

        By statute, there is no direct appeal from a guilty plea in Mississippi. See Miss. Code Ann. §

99-35-101. Thus, Mr. Vaughn’s conviction became final on October 6, 2008, the date on which the

Tunica County Circuit Court sentenced Vaughn on his guilty plea. See Roberts v. Cockrell, 319 F.3d

690 (5th Cir. 2003). His initial deadline to seek federal habeas corpus relief therefore became October

6, 2009 (October 6, 2008 + one year). He did not file a proper application for post-conviction relief as

contemplated by 28 U.S.C. § 2244(d)(2) on or before the October 6, 20094, deadline; as such, he does

not benefit from statutory tolling of the limitations period. See Grillete v. Warden, 372 F.3d 765, 769

(5th Cir. 2004); Flanagan v. Johnson, 154 F.3d 196, 201 (5th Cir. 1998); Davis v. Johnson, 158 F.3d

806 (5th Cir. 1998).

        Under the “mailbox rule,” the instant pro se federal petition for a writ of habeas corpus

is deemed filed on the date the petitioner delivered it to prison officials for mailing to the district

court. Coleman v. Johnson, 184 F.3d 398, 401, reh’g and reh’g en banc denied, 196 F.3d 1259

(5th Cir. 1999), cert. denied, 529 U.S. 1057, 120 S. Ct. 1564, 146 L.Ed.2d 467 (2000) (citing


        4
          Mr. Vaughn filed a state post-conviction action on November 6, 2009, a month after the
federal habeas corpus deadline expired. However, even if Mr. Vaughn had benefited from statutory
tolling during the pendency of this state court post-conviction action, the instant petition for a writ of
habeas corpus would still be untimely by about six years.
                                                   -4-
Spotville v. Cain, 149 F.3d 374, 376-78 (5th Cir. 1998)). Mr. Vaughn’s deadline to seek federal

habeas corpus relief expired on October 6, 2009. His federal habeas corpus petition was filed

sometime between the date it was signed on October 14, 2016, and the date it was received and

stamped as “filed” in the district court on October 17, 2016.5 Giving the petitioner the benefit of

the doubt by using the earlier date, the instant petition was filed some seven years after the filing

deadline.

        Mr. Vaughn does not allege any “rare and exceptional” circumstance to warrant equitable

tolling, as he was neither actively misled, nor prevented in some extraordinary way from asserting his

right to seek federal habeas corpus relief in a timely manner. See Ott v. Johnson, 192 F.3d 510, 513-

14 (5th Cir. 1999). Indeed, Mr. Vaughn has offered no argument to support tolling of the limitations

period. As such, he is not entitled to equitable tolling of the federal limitations period. Id.

        For these reasons, the State’s motion to dismiss will be granted, and the instant petition

for a writ of habeas corpus will be dismissed with prejudice and without evidentiary hearing as

untimely filed under 28 U.S.C. § 2244(d). A final judgment consistent with this memorandum

opinion will issue today.


        SO ORDERED, this, the 28th day of November, 2018.


                                        /s/ MICHAEL P. MILLS
                                        UNITED STATES DISTRICT JUDGE NORTHERN
                                        DISTRICT OF MISSISSIPPI




        5
         The envelope attached to Mr. Vaughn’s federal petition for a writ of habeas corpus bears a
postmark date of October 15, 2016. He did not, however, date his petition; as such, the court has
given him the benefit of the general three-day mailing rule under Fed. R. Civ. P. 6(d).
                                                    -5-
